EXHIBIT 10(g)(4)

AMENDMENT NO. 4

TO THE

2004 RESTATEMENT OF THE XEROX CORPORATION

UNFUNDED SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

W I T N E S S E T H:

WHEREAS, Xerox Corporation (the “Company”) has adopted the Unfunded Supplemental
Executive Retirement Plan, which is presently set forth in the “2004 Restatement
of Xerox Corporation Unfunded Supplemental Executive Retirement Plan”, as
amended by Amendment Nos. 1 through 3 (the “Plan”),

WHEREAS, the Company desires to amend the Plan,

NOW, THEREFORE, the Plan is hereby amended as follows:

1. Section 9(A) shall be amended to read in its entirety as follows:

“(A) The spouse of a Participant who dies after completing the appropriate age
and number of Years of Service pursuant to Section 5 while still employed by the
Company shall be entitled to a survivor benefit, commencing on the death of the
Participant, in an amount equal to 100% of the retirement benefit to which the
Participant would have been entitled under the Plan if the Participant had
retired on the last day of the month coincident with or next following the date
of the Participant’s death and elected a 100% joint and survivor annuity.”

This amendment is effective as of the date hereof. In all other respects the
Plan shall remain unchanged.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on the
24th day of October, 2006.

 

XEROX CORPORATION   Patricia M. Nazemetz By:  

 

  Vice President

 